1
2
3
4
5
6
7
8                                  UNITED STATES DISTRICT COURT
9
                                     EASTERN DISTRICT OF CALIFORNIA
10
11   SORYA JOHNSON,                                                Case No.: 1:18-CV-01674- JLT
12                    Plaintiff,                                   ORDER AFTER TELEPHONIC CONFERENCE
                                                                   ON DISCOVERY DISPUTE
13           v.
14   KNIGHT TRANSPORTATION, INC., et al.,
15                    Defendants.
16
17           The Court held an informal conference on a discovery dispute. (Doc. 19) The parties have

18   several disputes. Most of the dispute related to the plaintiff’s responses to discovery, the Court did

19   not address in detail because the parties have not completed their meet and confer efforts in this

20   regard1.

21           First, at the conference, the Court noted that the holdings of Diaz v. Carcamo, 51 Cal.4th

22   1148 (2011) and Armenta v. Churchill, 42 Cal.2d 448 (1954) coupled with Moore v. Superway

23   Logistics, Inc., 2019 WL 2285392 (May 29, 2019), seem to dispose of the request set forth in

24   plaintiff’s request for production of documents number 9, because Knight admits vicarious liability

25   for the acts of its employee, Mr. Gossard, assuming liability is imposed on him. Moreover, the

26
27
     1
      That being said, it appears the plaintiff has not produced the documents her counsel indicated on August 1, 2019 in
28   an email between counsel, that she would produce. Likewise, the parties are reminded of their ongoing obligation to
     supplement their Rule 26(a) disclosures. Fed.R.Civ.P.26(e)(1).

                                                               1
1    request appears to be overbroad in that it seeks private information that has no bearing on the

2    issues at hand. The suggestion that documents related to other accidents or other bad acts bear on

3    whether the plaintiff is entitled to punitive damages, is irrelevant because the plaintiff has not

4    sought punitive damages in this case.

5           Second, the Court indicated it appears that Dillenbeck v. City of Los Angeles, 69 Cal.2d

6    472 (1968) may support the plaintiff’s request for relevant portions of Knight’s policy manual as

7    sought by request number 10. The Court agrees that only the portions of the policy manual that

8    could establish a duty of care on Mr. Gossard greater that that imposed by law are at issue.

9           Third, the Court expressed concerns that Knight has not produced all relevant portions of

10   the dash cam video related to the collision at issue. To the extent the video exists, Knight should

11   gather and produce all video recordings responsive to the request, meaning video beginning 20

12   minutes before the collision through 20 minutes after.

13          Fourth, no later than August 23, 2019, counsel for the defendants SHALL provide available

14   dates for the depositions of Mr. Gossard and the entity’s designee under Fed.R.Civ.P.30(b)(6). If

15   counsel cannot agree on dates for these depositions by August 30, 2019, plaintiff’s counsel

16   SHALL immediately contact the Court to arrange a telephonic conference with counsel at which

17   the Court will select the dates and times for these depositions.

18          Finally, the dispute over whether the defense has produced information related to insurance

19   coverage has resolved.

20          Because the Court was not able to achieve agreement on any topic, the Court ORDERS:

21          1.      As to the first three topics, any motion to compel or motion for protective order,

22   may be filed no later than August 30, 2019. Any such motion SHALL proceed according to the

23   requirements of Local Rule 251(c).

24
25   IT IS SO ORDERED.

26      Dated:     August 16, 2019                              /s/ Jennifer L. Thurston
27                                                       UNITED STATES MAGISTRATE JUDGE

28

                                                        2
